 Case 1:19-cv-00262-JTN-SJB ECF No. 27 filed 03/10/20 PageID.131 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 MAURICE WHITE,

        Plaintiff,
                                                                     Case No. 1:19-cv-262
 v.
                                                                     HON. JANET T. NEFF
 CITY OF DOWAGIAC, et al.,

        Defendants.
 ____________________________/


                                            ORDER

       This is a civil action involving a pro se litigant. Defendant Luke Britton filed a Motion for

Summary Judgment (ECF No. 18) and a Motion to Stay Civil Proceedings or, in the Alternative,

Adjourn Dispositive Motion Deadline (ECF No. 22). The matter was referred to the Magistrate

Judge, who issued a Report and Recommendation on February 14, 2020, recommending that this

Court grant the motion for summary judgment and deny as moot the motion to stay. The Report

and Recommendation was duly served on the parties. No objections have been filed. See 28

U.S.C. § 636(b)(1). Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 26) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Motion for Summary Judgment (ECF No. 18) is

GRANTED.

       IT IS FURTHER ORDERED that the Motion to Stay Civil Proceedings or, in the

Alternative, Adjourn Dispositive Motion Deadline (ECF No. 22) is DENIED as moot.
 Case 1:19-cv-00262-JTN-SJB ECF No. 27 filed 03/10/20 PageID.132 Page 2 of 2



       IT IS FURTHER ORDERED that this Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that an appeal of this decision would not be taken in good faith. See McGore v. Wrigglesworth,

114 F.3d 601, 610-11 (6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199,

206, 211-12 (2007).

       A Judgment will be entered consistent with this Order.



Dated: March 10, 2020                                        /s/ Janet T. Neff
                                                           JANET T. NEFF
                                                           United States District Judge




                                               2
